 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoyerBros.,IncorporatedandBakeryandConfectioneryWorkers' InternationalUnion ofAmerica,Local 12.Case 6-CA-4224June 12, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn January 31, 1969, Trial Examiner Myron S.Waks issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,theRespondent filed exceptions to theTrial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions,and recommendations' of theTrial Examiner,as herein modified.ORDER(3), and (4) of the Act by terminating the employment ofRomeo DeBartolome, Jr., on April 23, 1968, because ofunion activity and/or because he testified against theCompany in a prior unfair labor practice proceeding.'Respondent's motion to dismiss the complaint, madebefore the close of the hearing and upon which I reservedruling, is hereby denied. For the reasons hereinafterindicated, I find that the Respondent violated Section8(ax 1), (3), and (4) of the Act.Upon the entire record, in the case including myobservation of the witnesses, and after due considerationof the briefs filed by the parties, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings establish and I find that the Company,which is engaged in the manufacture and nonretail sale ofcandy at its Altoona, Pennsylvania, plant, during the 12months preceding the issuance of complaint received at itsAltoona plant directly from outside the Commonwealth ofPennsylvania, goods and materials valued in excess of$50,000, and during the same period shipped from itsAltooha plant goods and materials valued in excess of$50,000 directly to points outside the Commonwealth ofPennsylvania.Upon these conceded facts it is admittedand I find that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe pleadings further establish and I find that BakeryandConfectioneryWorkers' InternationalUnion ofAmerica, Local 12, the Charging Party herein, is a labororganization within the meaning of Section 2(5) of theAct.Pursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,BoyerBros.,Incorporated,Altoona,Pennsylvania, its officers,agents, successors, and assigns,shall take the actionsetforth in the Trial Examiner'sRecommendedOrder,as hereinmodified.Add the words "as amended" to thelast sentenceof paragraph 2(a) of the Recommended Order.'The Trial Examiner'sRemedy recommends that the Board's Orderapply not only to the period following the discharge of DeBartolome, butalso to the period during which he was discriminatorily assigned to generalmaintenance work.Since it appears that this conduct was remedied by theorder inBoyer Bros..Inc,170 NLRB No. 119, tais not necessary here.The Recommended Order will be modified accordingly.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S.WAlcs,Trial Examiner:This case,tried atHollidaysburg,Pennsylvania,onSeptember 5, 1968,pursuant to a charge filed on April 24, 1968, and acomplaint issued August 8, 1968,presents the questionwhetherRespondent Company violated Sectio(i8 axl),III.THE UNFAIR LABOR PRACTICESA. The Prior CaseIn a prior proceeding against the Company in Cases6-CA-3711 and 6-RC-4185, which were consolidated for ahearing held before Trial Examiner Thomas Maher atHollidaysburg, Pennsylvania, andWashington, D.C., inApril 1967, he concluded in a decision issued on October26, 1967, that the Company had violated Section 8(a)(1)and (5)' of the Act. On April 5, 1968, the Board issued itsDecisionand Order which affirmed the Trial Examiner'sfindings,conclusions,and recommendations.3At therequest of Counsel for the General Counsel I take judicialnotice of the Board's findingsin the prior proceeding thatthe Companyhad engagedin unlawful conduct by offeringthe employees additional paid holidays, improved vacationbenefits,and promotion to supervisory jobs as aninducement to vote againsttheUnion; by interrogating'170 NLRB No. 119'The Trial Examiner dismissed the allegation in the complaintthat theCompany had violated Section 8(aX3) in dischargingBetty Henry findingthat although the discharge was for unionactivityshe was asupervisorwithin the meaningof the Act.'The Boardaffirmedin all relevant respectsthe factsand conclusionsbearing on the 8(a)(l) conductfound by theTrial Examiner.The onlymodification by the Board related to the date of the recognition demandand two authorization cards; however the Board concluded there was amajority showing and concurredwith the Trial Examiner that theCompany had violated Section8(aX5) of the Act.176 NLRB No. 81 BOYER BROS., INC.the employees unlawfully as to their union membershipand activity; by creatingamongtheemployees theimpression that their individual union activities andsentiments were known to it; by stating its refusal to granthospitalization benefits to its employees, in any bargainingnegotiations inwhich it might thereafter engage; bythreatening it would close its plant in the event the Unionwon the election; by assigning an employee to a jobinferior to his classification as a reprisal for his support oftheUnion; by publishing in its employee informationmaterials, and otherwise informing the employees, thatthey are prohibitedfrom engaginginunion activity onplant property; by refusing to bargain with the Union in aunit found to be appropriate for that purpose.More specificallywithregardtotheallegeddiscriminatee in this case,Romeo DeBartolome,Jr.,whowas known to be the Union's leading advocate, I note thattheBoard found the Company had subjected him toconstant interrogation concerning the Union while he wasengaged in his work; that top officials of the Companymade threats to "get him" and that he would be "underthe gun," the latter threat being followed by five or sixreprimands involving a 1-day suspension, and finallyassignments outside his job classification as a reprisal forhis union activities. It was also found that futher pressureswere imposed on DeBartolome, by a supervisory officialwho threatened that the plant would be closed if theUnion was successful in its efforts to represent theemployees.Further it was stipulated by the parties that at the priorproceeding DeBartolome had testified as a witness adverseto the Company, and from a reading of Trial ExaminerMaher's decision it appears that many of the violationsfound were based on the testimony of DeBartolome. Itwas also stipulated by the parties that DeBartolomecontinued to engage in union activities following the priorproceeding, activities which I find, based on the evidencepresented to me, continued up to the very day of hisdischarge.To date the Company has not complied with theBoard's Order in the prior proceeding and it is presentlyawaiting enforcement proceedings in the United Statescourt of appeals.B.The AllegedDiscriminationDeBartolome began his employment with the Companyas a line mechanic in 1964. Since March 1966, the start oftheUnion's campaign,DeBartolome has been the leadingadvocate for the Union. A representation election washeld on August 17, 1966, and following the election timelyobjections and unfair labor practice charges were filed.Also beginning in September or October 1966, 1 or 2monthsfollowingtheelection,DeBartolomewasdiscriminatorily assigned to general maintenance work asa reprisal for his efforts on behalf of the Union.4DeBartolomewas kept in the general maintenancedepartment until his discharge on April 23, 1968.In September 1967 DeBartolome was charged with dragracing by the local police. This violation occurred on aAt the time of the priorhearingitwas apparently not clear from theevidence that DeBartolome'sassignmentsto general maintenance were tocontinue permanently; however, the undisputed evidence in this case is thatDeBartolome was continuedin general maintenanceuntil the time of hisdischarge, notwithstanding the decision of the Trial Examiner and theBoard.591weekend on the employee's own time and was in no wayrelated to his job at the Company. The violation wasreported in the local paper, the Altoona Mirror forSeptember 24, 1967, and shortly thereafter came to theattention of the Company. Thereafter there was a greatdeal of discussion among the employees and betweenDeBartolome and the supervisory staff including hisimmediate supervisors Thomas McIntire, plant engineerand foreman for general maintenance, Robert Caldwell,assistant foreman for general maintenance, and PersonnelManager Robert Wallace. Throughout these discussionstherewas no indication given to DeBartolome that theoutcome of the pending trial would in any way affect hisemployment with the Company. DeBartolome was triedfor the drag racing offense on March 27 and 28, 1968.During the period prior to the trial DeBartolome,expectingthat if convicted he would receivea jail sentenceand lose time from work, spoke with Personnel ManagerWallace about the possibility of a leave of absence.Wallace told DeBartolome that he could not give him a2-week leave of absence but that he would try to arrangefor him to take his vacation early so that if convicted hewould not lose any work.DeBartolome was convicted of the dragracing charge onMarch 28, 1968, following a 2-day trial and sentencingwas deferred until April 15, 1968. On the day of hisconviction the Company learned the result of the trialthrough a telephone call made to DeBartolome's defensecounsel John F. Sullivan, by the Company's attorney, atthe request of Personnel Manager Wallace.FollowinghisconvictiononMarch28,1968,DeBartolome returned to his job and worked during theperiodMarch 28 to April 15, 1968. Because a jailsentencewas customarily imposed for the drag racingoffenseDeBartolome again spoke withWallace abouttaking his vacation at this time so that he would not missany working days. Wallace told him that he would givehim 1 week's vacation but not 2 weeks because he was noteligible for the second week at that time.On April 15, 1968, DeBartolome was sentenced to 20days confinement, $150 fine, and suspension of his driver'slicense for 1 year. To avoid losing any working time,DeBartolome's attorney made arrangements for him toserve 7 consecutive days and to serve the remainder of hisconfinement time on weekends. DeBartolome started toserve his sentence immediately and was confined untilApril 22, 1968.DeBartolome reported back to work at 3 p.m. on theafternoon of April 22, 1968. He saw Wallace, asked forhis check, and mentioned to him that there were notimecards in his box. Wallace stated that he would get thetimecards and check and left the office. He returned tothe office in about 10 minutes and told DeBartolome that"there is something in the air," that he did not know whatitwas, but that he could not let DeBartolome work thatnight.DeBartolome was told to return the next day at 3p.m. and if he was allowed to work he would be paid forthat night of April 22.On April 23, 1968, DeBartolome returned to the plantprepared to work. As noted, DeBartolome had continuedhisunion activity following the earlier unfair laborpracticesproceeding including handing out the unionjournal at various times as well as speaking to otheremployees about the Union. On this date before reportingtoWallace, he and Peter Micelli, the union organizer wereattheemployees'entrancedistributingtheUnion'smonthly journal. The monthly journal featured on the first 592DECISIONSOF NATIONALLABOR RELATIONS BOARDpageaspecial"Bulletin"theheadlineofwhichproclaimed "The Battle is Over, Victory is Ours! NLRBSlaps Down BoyerBros.;Orders Recognition of B & C";the article thereafter reported the Board's decision ofApril 5, 1968, which had affirmed the Trial Examiner'sfindings of Company unfair labor practices in the priorproceeding.While the paper was being distributed Wallaceapproached the two men and asked if it was the Unionpaper.Upon being told that it was, he asked for, andreceived, two copies of the journal. DeBartolome askedWallace if he would see him and Wallace said he would.When DeBartolome entered Wallace's office,Wallaceturned on a tape recorder. Wallace then told DeBartolomethat it was company policy that anybody who is convictedof an offense that shows a disregard for the safety ofother people or is a hazard to other people is not hired bythe Company and that the Company does not retain suchpeople on the job. DeBartolome then asked about GaiusHannawalt, another employee of the Company who hadbeen convicted of the same offense in July 1967, hadserved a 15-day sentence, and following this, had beenpermitted to continue his employment.Wallace repliedthat he was not familiar with the case, but would lookinto it.When DeBartolome asked if he was fired, Wallacereplied that he was. DeBartolome, pointing to a copy ofthe union journal sticking out of his pocket, then stated toWallace that he knew thereal reasonfor his discharge.Wallace asked him what he meant but DeBartolome didnot reply.Wallace then gave DeBartolome his paycheckand he left the premises.'C. Contentionsof theRespondentIt is the Company's position that DeBartolome wasdischargedforan"accumulationofoffenses,"emphasizing an alleged disregard for company propertyand for the lack of concern for the safety of others andthat "similar" to "the straw that broke the camel's back"was DeBartolome being convicted of a dragracing charge.The Company urged that the discriminatee's attitutetoward his work deteriorated over a period of time as didhis work performance; in its brief Respondent urged thatDeBartolome's work changed "from good to careless." Insupport of its position the Company urges that Wallace'sstated reason for the discharge, i.e., a company policy todischarge employees convicted for offenses which show adisregard for the safety of others, was only part of thereason for the discharge and that Wallace was cut offfrom pursuing the matter further when DeBartolomeinterrupted his explanation by stating that he knew thereal reason for the discharge, implying union activity. TheCompany adduced testimony to show a number of allegedoffenses and reprimands received by DeBartolome over aperiod of the last 2 years to support its position that thedischarge was for cause.''There is no dispute concerning the events here recounted which precededthe meeting between DeBartolome and Wallace.From my observation ofthe witnesses I have credited the account of DeBartolome with regard towhat occurred at the April 23 meeting.DeBartolome impressed megenerally as a truthful witness;he answered questions directly and withouthesitation even where such answer detracted from his cause.Wallace onthe other hand,was at times evasive and his testimony regarding hisstatement of the company policy to DeBartolome was at the very leastambiguous.'Over objection,theCompany was permitted to adduce testimonyrelating to DeBartolome'swork performance and attitude predating theprior hearing for the limited purpose urged by the Company that it wishedto show as background to events more proximate to the discharge thatD. Analysis, Additional Findings, and ConclusionsThe problem to be resolved in this case is whether theCompany following the last trial persisted in its efforts"to get" DeBartolome because of his union activities,and/or because of his adverse testimony at the prior trial,orwhetherDeBartolome was lawfully discharged forcause as the Employer contends.The Board's findings in the prior proceeding establishesthat the Company was openly hostile to the Union andduring its campaign to organize the employees engaged inflagrantviolationsof the Act. Its threat "to get"DeBartolome for his union activities and to keep himunder "the gun" was followed by a number of reprimandsand his assignment to work outside his regular duties;assignments which were made in reprisal for his unionactivities.Following the proceeding in the prior case theCompany continued to assign DeBartolome to generalmaintenancework which as evidenced in this recordremainedhisassignmentuntilhisdischarge.ThecontinuedassignmentofDeBartolome to generalmaintenance tasks reflects that the Company's hostilitydid not change following the prior trial. Rather it isreasonabletoconcludethatthishostilityagainstDeBartolome increasedwithhiscontinuedunionleadership role during a period when the Company wasfirstcharged and then later found to have committedunfair labor practices and to have interfered with aBoard-conducted election, particularly where the Board'sfindings were based on DeBartolome's credited testimonywhich in substantial part contradicted the testimony ofmanagement officials of the Company. DeBartolome'sultimate discharge some 18 days after the Board's decisionissued and immediately following the distribution of theunion journal proclaiming a union victory in the priorproceeding provides adequate basis to support an inferencethatDeBartolome'sdischargewasdiscriminatorilymotivated.The inference of discriminationgainsfurther supportfrom the events immediately surrounding the dischargeand the implausibility of the stated reason for thedischargewhich was given DeBartolome at that time.DeBartolome's charge of dragracing was well known totheCompany as early as September 1967. FromSeptember 1967 to March 1968, although DeBartolomehad discussed the matter with management personnel, noindicationwas givento him that his conviction of thedragracingchargewould in any way affect hisemployment.More importantly, following his convictionon March 23, 1968, nothing was said to him about theconviction affecting his job during his conversations withPersonnelManagerWallace.He was permitted tocontinue in his employment from the date of hisconviction until he started to serve his confinement onApril 15. Indeed, during this later period far fromindicating that this episode might affect his job tenurePersonnel Manager Wallace arranged for DeBartolome totake a week of his vacation to avoid the loss of workingtime while he was confined. When DeBartolome returnedtowork on April 22, 1968, Wallace for the first time,indicated that something might be amiss by not permittinghim to work, stating that "something was in the air." Onemployee DeBartolome's attitude and work performance had deterioratedfrom the onset of the Union'sorganizing campaign in 1966 until itdischarged him on April 23,1968 It was made clear by me that I wouldnot reexamine or reevaluate facts found by the Trial Examiner and theBoard in the prior proceeding. BOYER BROS.,INC.593April 23 Wallaceannounced to DeBartolome that it wasthe Company's "policy" to discharge employees convictedof offenses that showed a disregard for the safety of otherpersons.No other reason for the discharge was given toDeBartolome at that time. At the hearing Wallaceadmitted that this "policy" had never been made knownto the employees, that it had never been invoked beforeand so far as this record discloses, it has not beenannounced generally to the employees since its applicationto DeBartolome.' When DeBartolome called to Wallace'sattention the case of Hannawalt which occurred in July1967,Wallace nonetheless proceeded to discharge himsaying that he would check on the Hannawalt case. WhileWallace admittedly checked on the Hannawalt incident nochange in DeBartolome's employment status was made.Moreover, when DeBartolome indicated that he believedthat the real reason for his discharge was union activity,Wallace did not deny it. In these circumstances and notingthe fact that the accident occurred away from Company'spremises on the employee's own time, that it does notappear DeBartolome's job in any way required him todrive a company vehicle, that the Companymaintained aset of rules which covered a broad spectrum of employeeconduct without any mention of the so-called policy, Iconcludethatthis"policy"was promulgated andannounced for the first time to serve as a pretext for thedischarge of DeBartolome because of his role on behalf ofthe Union.'In any event a consideration of the Company's belatedexplanation for the discharge does not persuade me to thecontrary.Indeedtheapparentexaggerationof the"offenses" which the Company charged to DeBartolomeas well as its reliance on other reasons not closely relatedto a careless disregard for others, which was the statedreason for discharge, lends support to a finding that thedischargewasmotivated by union considerations. Asnoted,Respondent at the hearing and later in its brieftook the position that the discharge was the result of an"accumulation of offenses,"emphasizing the carelessdisregard for company property and the safety of others,that the dragracing conviction was "the straw that brokethe camel's back." However, in addition to its efforts totiepastalleged"offenses"ofcarelessnesstothedragracing charge relied on at the time of the discharge,theCompany at the hearing, in an effort to bolster thereason for his discharge,also sought to demonstrateDeBartolome's "deteriorated" attitude toward his work,which it alleged affected his job performance, his poorattendance record, and his lack of qualification to performwork in the maintenance department.'The parties stipulated that in 1966 another employee,Kenneth Simpson,was found guilty of failing to stop and render assistance after damaginganother vehicle,and continued his employment thereafter.'AfterobservingWallace and DeBartolome testify,and carefullystudying the record of testimony relating to what occurred at the dischargeinterview,Igive no credence to the Company's claim that Wallace wouldhave proceeded to discuss the alleged other reasons for discharge which theCompany asserts included an"accumulation of offenses" but stoppedbecause of DeBartolome's interruption and refusal to listen. I can perceivenothing in the exchange which would have indicated a refusal to listen.Indeed the tenor of the exchange,including DeBartolome's indicated beliefthat union activity was the real reason for discharge when told of theheretofore unknown policy reason by Wallace, would have called forth anyfurther reasons underlying the discharge if in fact they had been relied onat that time as a basis for the Company's action, particularly whereDeBartolome had made pointed reference to the Hannawalt affairFurthermore,from my observation of Wallace while testifying, I do notbelieve he is a person who would have been stopped from continuing anyplanned explanation by the exchange with DeBartolome.An examination of the alleged "accumulated offenses"arehereinafterreviewed to determine whether theyoccurred, and also the extent to which this conduct wasreasonably related to the Company's profferedreason,albeitmadebelatedly.Inmy considerationofRespondent's contentions note has been taken that theCompany has throughout the relevant period maintained asetof rules covering a broad spectrum of employeebehavior and performance on the job and the discipline tobe accorded for each offense.' Where a violation of theserules occur the employee is given a violation slip to signand it is forewarded to personnel; in general the employeeissubject to discharge only after three breaches of thesame company rule.Itshouldbenoted at the outset that, while theCompany in an attempt to relate the dragrace convictionto the discharge spoke of DeBartolome's lack of regardfor the safety of othersas well asthe safety of property,the evidence failed to show any incidents which wouldestablish that DeBartolome demonstrated a disregard forthe safety of others in the performance of his job.i'As to the alleged offenses of carelessness regardingcompany property, both Plant Engineer McIntire who wasforeman for general maintenance work, and his assistant,Caldwell,testifiedgenerallythatDeBartolomewascarelessinperforminggeneralmaintenancework;however, I regard their general evaluation as unreliable inview of their efforts to exaggerate the "offenses" chargedto DeBartolome.As noted, the Companymaintainsa detailed set ofrules covering the performance of employees; article 16 ofthese rules deals with carelessness and mistakes andmakes offenses in this area, a cause for suspension and ifrepeated, discharge.Moreover, the supervisors have beendirected to issue violation slips in cases where these ruleshave been breached. In addition McIntire testified thatsince the middle of 1967 he has kept additional records ofjobs improperly performed by employees and theirattendance record, and further, that "if something hasbeen done faultily [the employee] is told about it, if it is inviolation of a Company article or rule, this individual istold, he is written up for the violation and he dust signs it,so it is well obvious to the person that he has committed aviolation."Finallyaccording to PersonnelManagerWallace the Company was advised earlier by its counselthat with regard to a discharge of DeBartolome "to keeprecords,thebestrecordswecould."InthesecircumstancesIbelieve that eitherMcIntire or Caldwell,where there was a basis for doing so, would not havefailed to issue violation slips to DeBartolome wherever thecompany rules were breached or to discuss the matterwith DeBartolome if he were responsible for a job poorlyperformed.PersonnelManager Wallace testified there were sevenviolation slips issued to DeBartolome; after checking hisrecords he further testified that three of these were forcarelessness and two were in another area (no explanation'When reference to the Company's rules arose during the instant hearingboth counsel advised the Trial Examiner that the Company's handbook ofruleswas part of the record in the prior proceeding (Resp Exh. 2) andexamined witnesses as though the handbook were in evidence in thisproceeding;Ihave so regarded it. The rules referred to herein are set forthin an Addendum attached hereto."The Company adduced no evidence of any specific incident whichrelated to a disregard to the safety of others.McIntire testified that anytime a man is careless around machines, it is a safety violation;however,as I findinfra.the evidence does not establish that DeBartolome wascareless in performing his assigned work 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas given as to the other two violations). All threeviolation slips for alleged carelessness,referred to byWallace," occurred before the April 7, 1967, hearing inthe prior case at a time when, as found by the Board, theCompany purposefully sought "to get" DeBartolomebecause of his union activities.' 2Thus, while there was testimony concerning a series ofincidentssincethehearinginthepriorcase,todemonstrate the carelessness of DeBartolome in theperformance of his work assignments," this record doesnot establish that in any of these incidents relating to jobperformance was a violation slip issued or signed byDeBartolome for what would have been a breach of theCompany's rules."Itwas through the testimony of McIntire that theCompany sought to establish the "offenses" charged toDeBartolome. Mclntire's testimony for the most part wasbased on the record which was kept for his shop andwhich purported to reflect the work performance of theemployees. Before evaluating the entries testified to fromthe book,an examinationof the reliability of that book isin order.McIntire testified that the book was kept in theregular course of business, that the entries were made byhis assistantand reviewed by him daily. However, it isnoted that notwithstanding the purpose of the recordwhich was to evaluate the kind of job the man is doing(whether he is "habitually messing things up"), McIntiretestified that not all job errors or other instances of poorperformance were always entered in the book and it doesnot reflect all the errors of all employees in the shop; itwas not possible therefore to judge from its entrieswhether DeBartolome was indeed better or worse in theperformanceofhis job than his fellow employees.Furthermore, McIntire testified from an entry in the bookthat DeBartolome had returned to the plant after workinghours and that he had talked to him about it pointing outthat this was a violation of a company rule (article 29).He also testified that anotherinstancewas reported tohim, that DeBartolome was in the plant outside ofworking hours and that he had checked on this and foundit to be so. However, he stated that there was no violationslipmade up for this alleged breach of a company rule.On cross-examination by the General Counsel, McIntireagain testified with regard to DeBartolome's returning totheplant in violation of the Company's rule.When"Two of these were related to sanitary procedures,article 10, anothercategory which required three offenses prior to discharge."This would apply to DeBartolome's failure to return a ladder indoorswhich also occurred prior to the earlier trial. Furthermore it appears fromthe record that these earlier violations were the basis forWallace'stestimony that there were enough violations to support DeBartolome'sdischarge,howeverWallace himself testified that they were advised bycounsel not to go forward with a discharge on this basis but to keep thebest records they could and if there were enough violations so that theCompany would discharge any employee,theCompany could dischargeDeBartolome."Since the purported"accumulation of offenses"were tied to thedragracing offense,itisassumed that these were raised for this reason.Moreover,Respondent in its brief urged that the testimony introduced inthis hearing established the change in DeBartolome's work"from good tocareless."However,to the extent the alleged"offenses" were introduced todemonstrate DeBartolome's lack of qualification for assignments in generalmaintenance, see discussioninfra."No violation slips were put in evidence and when McIntire during hisenumeration of alleged offenses by DeBartolome was asked to indicatethose offenses for which a violation slip was issued he made repeatedreferences to the fact that a violation slip was issued in the ladder incidentbutmade no reference to a violation slip being issued as to any otheralleged offenses relating to DeBartolome's performance on the job.pressed by Counsel for the General Counsel McIntireadmitted that the entry in the book had been made justthe day before the hearing in order to remind him of theallegedoffense.Further cross-examination ofMcIntirerevealed that the offense referred to by McIntire hadoccurred prior to the start of union organization in March1966,more than 2-1/2 years prior to the hearing in thiscase and long before McIntire began keeping records.DeBartolome, whose testimony I credit, denies that hehad ever returned to the plant at any time when he wasnot working or remained in the plant after working hoursunless he was told to do so; he further testified that hehad never been reprimanded for such conduct. It is myconclusion that the alleged violation of this company rulenever occurredandMcIntire is discredited with regard to his account;furthermore, this places in question the reliability of theother entries in the book as they relate to DeBartolome.An examinationoftheoffenseschargedtoDeBartolome in the book, which were enumerated byMcIntire, include the ladder incident on March 6, 1967,which has already been noted, a broken gearbox on July28, 1967, a broken dock lift on August 24, 1967, and abroken waterline causing cement to be ruined on February23, 1968.'With regard to the broken gearbox and dock lift,DeBartolome, while admitting to a number of incidents,categorically denied that he had broken either piece ofequipment. Furthermore, DeBartolome testified that hecould not recall any reprimand for either of the allegedoffenses.On cross-examination by the General Counsel,McIntire admitted that he had not discussed either ofthese instances with DeBartolome. As to the forklift, hetestified that his assistant, Caldwell, had discussed thiswithDeBartolome.However, there was no testimonyregardingthebasisforMcIntire'sknowledge thatDeBartolome was responsible either for the broken forkliftor the dock lift, nor did he testify as to the basis for hisstatement that Caldwell had discussed the broken forkliftwithDeBartolome.Furthermore, I note that duringCaldwell's testimony theCompany did not adducetestimony from him regarding these alleged incidents, orwhether they had been discussed with DeBartolome. In thecircumstancesandincludingmyobservationofDeBartolome as a witness, I credit the testimony ofDeBartolome and conclude that he had not broken eitherpiece of equipment nor had the matter ever been discussedwith him.With regard to the damage to cement onFebruary 23, 1968, DeBartolome testified that while hewas spreading cement with another employee on thesecond shift, he raised his head and broke a fitting on awater pipe which it appears caused the spoilage of thecement.However, while McIntire testified that he heldDeBartolomeresponsibleforthisaccidentandreprimanded him, he admitted that he had no knowledgeof how it had occurred, that he learned the cause of theaccident for the first time from DeBartolome's testimonyat the hearing. I deem it significant in judging the"accumulated offenses" that McIntire, who claims to havediscussed job performance with DeBartolome on onlythree occasions over a period of more than 2 years andonlyonce since the last proceeding in April 1967,"McIntire in addition testified that he recollected a motor which hadbeen wired improperly. He also testified to complaints reported to himwhile DeBartolome was working as a line mechanic,and that DeBartolomehad been guilty of absenteeism as well as the failure to report off work.These matters arc discussedinfra BOYER BROS.,INC.595concededly made no effort to determine the cause of thebreakage of the water-pipe fitting and the cement jobbeing ruined, this despite the fact that another employeehad also been working on that job. Notwith; nding this,McIntire testified that the following day h_ asked forDeBartolome'sdischargeorremovalfromgeneralmaintenanceon the basis that DeBarolome wasunqualified to perform the work.On cross-examination of DeBartolome,counsel for theCompany sought to establish that DeBartolome wasresponsible for a number of incidents involving thebreakage of company property. Some of these were deniedby DeBartolome,others DeBartolome admitted.Of theseapart from the incident of February 23, 1968, discussedsupra,not one was listed in McIntire's book as a "messedup" job nor does it appear from this record that anyviolation slips issued therefor.Thus DeBartolome testifiedthat in August 1967 he was assigned to move some glassboxes inside and he did so that same night.He denied thatthey were broken up by children in the neighborhood butstated they had broken"just in the act of taking themout." The evidence does not establish that the Companyever discussed this matter with DeBartolome or that theCompany at that time regarded the breakage as due tocarelessness on the part of DeBartolome.DeBartolomefurtheradmitted that in September 1967 iIe wired aroaster improperly. As DeBartolome explained he was notan electrician and while he had been told how to do it, hewas unable to carry through the instructions properly. Theerror was discovered, however, before any injury to theroasterresulted.Inthatsamemonth,DeBartolometestified that he broke a disc on a grinder to avoid afalling pipe.DeBartolome explained that the pipe, whichweighed 300-400 pounds, was elevated, and in an effortto avoid getting hit in the leg when it started to fall heaccidentally knocked a grinder off the bench and the discbroke.Itisuncontradictedthattherewereotheremployees involved in handling the pipe and there is noevidence to indicate that the cause of the pipe slipping wasinany way attributable to DeBartolome. Furthermore,there is no evidence that the Company prior to thehearinghadeverregardedthisasthefaultofDeBartolome; there is no evidence that any one haddiscussed the matter with him or reprimanded him for it.Thus, it appears from the foregoing, that the Companyin an effort to bolster its belated reason for discharge hasparaded forth any incident involving damage to companypropertywithwhichDeBartolomemay have beenremotely connected, whether or not he was responsible forthe damage or whether or not the Company itself hadpreviously considered the matter as one resulting from hiscarelessness.The Respondent also urged in support of the dischargethatDeBartolome'sattitudetowardhiswork had"deteriorated," that his attendance record was poor, andthat he was unqualified for his job. As indicated earlier inthis report, I permitted the Company to adduce evidencefor the purposeof demonstratingthatDeBartolome'sattitude toward his job changed with the onset of unionactivitiesand continued to the date of his discharge.Company witnesses testified that DeBartolome who wasadmittedly a first-rate employee,a "real fireball," as alinemechanic,became less enthused about his work withtheonset of union activities and the line supervisor,MajorieBottenfield,testifiedthatshehad receivedcomplaints about DeBartolome and that after the electionshe requested his removal from that department because"therewas entirely too much confusion within thedepartment."' 6After an examination of the testimonyadduced in this regard, I conclude that DeBartolome,subject as he was to company harassment, may haveevinced less enthusiasm for his work. However, I concludefurther,based on the admissions of the Company'switnesses, that this did not affect the performance of hiswork. The alleged complaints came from a few of thewomen working in the line and were based substantiallyon the delay by DeBartolome in repairing their machinesafter they had called for him. According to Montgomery,"thenamechanic trainee,thewomen were alwayshollering and complaining about getting their machinesfixed.And it is admitted that of the four or fivemechanicsavailabletorepairthe16machinesDeBartolome was the most called for mechanic by thewomen. Montgomery further testified that all the womenpreferredDeBartolome for the work. Raia testified thatnot all mechanics could handle her machine and that shesoughtDeBartolome when her machine needed repair.Employee Spahn, one source of these complaints, as wellasMontgomery, admitted that it was possible that thedelay was caused because DeBartolome was busy fixingmachines elsewhere. Bottenfield, whose job it was todecide priorities conceded that DeBartolome always did asshe directed. In view of the foregoing, I find that theevidence does not sustain a finding that DeBartolome'sjob performance as a line mechanic was other thansatisfactory.In a further effort to show that DeBartolome's attitudeaffectedhiswork performance,Respondent adducedtestimony from a fellow employee, Fanelli, that whenDeBartolome assisted him on the second shift in 1967when they were repairing the Lynch wrapping lines, he didnot hold up his end of the job.18 On cross-examinationFanelli admitted that he complained of DeBartolome'swork only after he himself was criticized for not gettingenough work done. Fanelli's testimony also demonstratesthat he was well aware that DeBartolome was havingtrouble with the Company at the time. In the face of thecriticism being directed at Fanelli by the Company, I findthat his evaluation of DeBartolome's work performancewas an attempt to shift the blame for low production onDeBartolome and was unreliable.In this regard I notethat the Company at no time questioned DeBartolomeabout his alleged failureto hold up his end of the job withFanelli nor was he told the reason for his being shiftedfrom thatassignment.Icannot believe that during aperiod when DeBartolome was being closely watched bytheCompany, it would have let such conduct gounreprimanded" if it had placed any reliance on the"The Company stated that it was no part of its defense to assert thatthiswas the cause of DeBartolome's assignment to work in generalmaintenance in light of the prior Board findings that DeBartolome wasassigned to general maintenance work in reprisal for his union activities."Montgomery initially testified that as a roll boy he had performedsome of DeBartolome'swork,however on cross-examination it wasestablished that at the time of the organizational campaign he was amechanic trainee,a position in which he would be expected to do somework on the machines."DeBartolomewhen asked by way of a leading question oncross-examination if he had worked with Fanelli in the spring of 1968, hereplied in the affirmative. Fanelli on the other hand during directexamination first placed the time when they repaired the Lynch wrappinglineas sometime after the union activity and election were over; oncross-examination he repeatedly stated that it was not in 1968 but in 1967.With regard to when DeBartolome worked with Fanelli,Irind thatDeBartolome was mistaken and that it was sometime in 1967."Certainly the Company could not have shared Fanelli's opinion that 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason given by Fanelli."DeBartolome admitted that he resented his transfer togeneral maintenance work which he believed,accurately,to have been motivated by his union activities.And it isuncontradicted that he was assigned to such task aspainting a fence in weather so cold that the brush wasfrozen and you couldn'tget the paint on the fence anddigging holes on companypropertyand filling them upagain.He further testified without contradiction that noother employee was assigned to this kind of work and thathe was the only employee in the department who wasconstantly being moved around.In these circumstancessome lack of enthusiasm must have been anticipated bytheCompany and I find that it was part of its generaldesign to rid itself of DeBartolome.Finally,bothMcIntire and Caldwell testified thatDeBartolome was not qualified to perform the work ingeneral maintenance and McIntire testified that this wasthe reason given for the request that he be removed fromthe department on February 24, 1968, the day followingthecement incident."No action was taken by theCompany at that time. To the extent that the Companyraised this as a basis for the discharge of DeBartolome, InotethatDeBartolome testifiedcrediblythatheperformed every job assigned to him to the best of hisability and Assistant Foreman Caldwell himself admittedthatDeBartolome"very much" exhibiteda willingness tolearn.Iconclude from this that if DeBartolome was,inqualified to perform all of the various assignments towhich he was shifted in general maintenance this did notresultfrom any lack of effort by him. In thesecircumstances,sincetheCompany'sassignmentofDeBartolometogeneralmaintenanceworkwasdiscriminatory, itmay not now proffer this as a lawfulreasonforhisdischarge.Forwere it not for thediscriminatory assignment of DeBartolome to generalmaintenance he would not have been put in the position, ifitbe the fact, that he was unqualifed to perform the tasksassignedtohim.SincetheCompany bears theresponsibilityforhavingdiscriminatorilycreated thesituation itmust also bear the consequences whichDeBartolomedeliberatelyslowed down;the Company's rules(article 21)prescribedischarge for the first such offense;however,asncted,DeBartolome was never even reprimanded for this alleged conduct."in another effort to show DeBartolome's lack of concern for his job theCompany adduced evidence relating to his absenteeism and tardiness.DeBartolome admitted that he had been suspended in August 1967 for hisfailure to report off work and that he failed to report for work oneSaturday in the spring of 1968(for this latter,according to Caldwell, aviolation slip for absenteeism was issued). The Company rules(article 3)prescribe discharge only after three failures to report off work. While theCompany's rules prescribe suspension for a second offense, DeBartolomecould not recall an earlier failure to report off work and no affirmativeevidence was adduced as to this by the Company.DeBartolome alsoadmitted he had been reprimanded for tardiness in the fall of 1967.However,under the Company's rules(article2)an employee must beabsent three times within a 10-day period before he is subject to theissuance of a violation slip and three violations make the employee subjectto discharge.The three dates cited by company counsel in his questioningof DeBartolome and relied on in his brief covered a period of 60 days. Insum this record does not establish that this aspect of DeBartolome'sconduct so exceeded the bounds of permissible conduct as to have put hiscontinued employment in jeopardy under the Company's rules."According to McIntire he had made this request in writing.He alsotestified that he spoke toWallace about a week before DeBartolome'sdischarge to inquire about a replacement for DeBartolome if he was goingto be off. He first testified that the conviction for the drag racing chargewould only affect ban in that there was "no one to do the jobs", he thentestified that he repeated his request that DeBartolome be terminated asunqualified for the job Later he testified that the reason for the requestedresulted from its unlawful action."In sumIfind that the credible evidence supports theallegationsof the complaint that DeBartolome wasdischarged because of his union activities and his adversetestimony in the prior proceeding in violation of Section8(a)(1), (3), and (4) of the Act.W. THE EFFECT OF THE UNFAIR LABORPRACTICESUPONCOMMERCEThe activities of the Company set forthin section III,above,occurring in connectionwith the operations of theRespondent, as described in sectionI,above,have a close,intimate,and substantialrelationship to trade, traffic, andcommerce amongthe several States and tend to lead tolabor disputes burdening and obstructingcommerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Company engaged inunfair labor practices in violation of Section 8(a)(1), (3),and (4) of the Act, it will be recommended that theCompany cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Itwill be recommended that the Company offer RomeoDeBartolome,Jr., immediate and full reinstatement to hisformer position as a line mechanic, without prejudice tohis seniority and other rights and privileges. Although itwould appear that DeBartolome did not suffer a loss ofpay as a result of his transfer to the time of his discharge,itappears appropriate that the Board's normal order inthis situation apply not only to the period following hisdischarge, but also to the period during which he wasdiscriminatorily assigned to general maintenance work.Macy's Missouri-Kansas Division,162 NLRB No. 70. Itisthereforerecommended that the Company makeRomeo DeBartolome,Jr.,whole for any loss of pay hemay have suffered by reason of the discriminationagainsthim, by payment to him of anyloss of wageswhich hemay have suffered by reason of his transfer to generalmaintenance and later discharge on April 23, 1968, to thedate of offer of reinstatement in a manner consistent withthe Board policy set forth inF.W.Woolworth Company,90 NLRB 289. Interest on backpay shall be computed inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716.Itwill also be recommended that the Company preserveand make available to the Board, upon request, payrolland other records to facilitate the computation ofbackpay.In view of the Company's past history of unfair laborpractices and inasmuch as the discharge of employees forreasons of union affiliation or concerted activity has beenregarded by the Board and courts as one of the mosteffectivemethods of defeating the exercise by employeesof their rights to self-organization, the commission ofunfair labor practices generally is to be anticipated fromtheCompany's unlawful conduct in the past. It will berecommended,therefore,thatRespondent be required tocease and desist from in any manner interfering With,restraining,or coercing its employees in the exercise ofrights guaranteed in Section7 of the Act.terminationwas the "conviction, it shows a lack of concern for otherpeople.""Schott'sBakery Inc,164 NLRB No. 59. See alsoCello-Foil Products,Inc.171NLRB No. 154;The Everite Door Corp.171 NLRB No. 8. BOYER BROS.,INC.597On the basis of the foregoing findings of fact, and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Companyisengagedincommerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Companyhas engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1),(3),and (4) of the Act, which unfair laborpractices affect commerce within themeaningof Section2(6) and (7) of the Act.RECOMMENDED ORDER(d) Post at its plant in Altoona, Pennsylvania, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 6, after being duly signed by an authorizedrepresentativeofRespondent,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith."ADDENDUMUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,itisrecommended that the Company, Boyer Bros.,Incorporated,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)DiscouragingmembershipinBakeryandConfectioneryWorkers'InternationalUnion of America,Local12,oranyotherlabororganization,bydiscriminatorilydischargingany of its employees or bydiscriminating in any other manner in regard to their hireand tenure of employment or any term or condition ofemployment.(b)Discharging or otherwise descriminating againstemployees for giving testimony under the Act.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization,to form labor organizations,to join orassistBakery andConfectioneryWorkers'InternationalUnion of America, Local 12, or any other labororganization,tobargaincollectivelythroughrepresentativesof their own choosing,toengage inconcertedactivitiesforthepurposeofcollectivebargaining,or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and DisclosureAct of 1959.2.Take the following affirmative action which willeffectuate the purposes of the Act:(a)Offer toRomeo DeBartolome,Jr., immediate andfull reinstatement to his former position as line mechanic,without prejudice to his seniority or other rights andprivileges and make him whole in the manner set forth inthe section of this Decision entitled "The Remedy."(b)NotifyRomeo DeBartolome,Jr.,ifpresentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary to compute the amount of backpay dueunder the terms of this Recommended Order.ARTICLE 2 - TARDINESSEmployees reporting late for work consistently (threetimes within 10 working days)will be reprimanded asfollows:1stOFFENSE -Writtenwarning.2ndOFFENSE -Suspension-three(3)working days,with loss of pay for that period.3rd OFFENSE -DISCHARGEARTICLE 3 - ABSENTEEISMAny employee who finds it necessary to be absent fromwork on a scheduled day must reportoff asfollows:First Shift:Telephone-before 12:00 noon of thefirstday and before 12:00 noon of every third daythereafter.Second & Third Shifts:Telephone-well in advanceof your starting time on first day and before 12:00noon of every third day thereafter.State your business to the telephone operator thatyou want to report off absent, giving yourreason.The call will be relayed directlyto thePersonnelDept.when necessary.Employeesserving in their firstyearwho fail to report will be considered by themanagement for automatic discharge.Employeeswith over oneyear of servicewho fail to comply withthisrulingwillbe reprimanded as follows: 1stOFFENSE- Written warning.2nd OFFENSE -Suspension-three(3) working days,with loss ofpayforthatperiod.3rdOFFENSE-DISCHARGE.ARTICLE 10 - PERSONAL CLEANLINESS andSANITARY PROCEDURESCarelessness on the part of any employee in his ownpersonal cleanliness,or in the company'ssanitaryprocedures,will result in:1stOFFENSE-Suspension-one (1) working day, with loss of pay for that day.2ndOFFENSE -Suspension-three (3) workingdays,with loss of pay for that period.3rd OFFENSE"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of the United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith." 598DECISIONSOF NATIONAL-DISCHARGE.Article 16 - CARELESSNESS & MISTAKESMistakes throughcarelessnesswhich affect the qualityor quantity of materials; the safety of personnel orequipment;or the dispersal of finished products willresult in:1stOFFENSE - Suspension - three (3)working days, with loss of pay for that period. 2ndOFFENSE- DISCHARGE.ARTICLE 21 - DELIBERATE RESTRICTION OFPRODUCTIONDeliberatelyrestrictingproduction,ormethods ofproduction,will result in the immediateDISCHARGEof the person or persons concerned.ARTICLE 29 - ENTERING FACTORY WHEN OFFDUTYEmployees are not permitted in the factory other thanduring their specified shift times.In order to enter thefactory when the employee is considered to be off duty,that employee must get permission from a member oftheManagement.Failure to comply with this ruling willresult in disciplinary action.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to The Recommended Order of a TrialExaminer of The National Labor Relations BoardFollowing a trial in which the Company and theGeneral Counsel of the National Labor Relations Boardparticipated and offered their evidence, a Trial Examinerof the NLRB has found that we violated the law and hasordered us to post this notice and to abide by what we sayin this notice.LABOR RELATIONS BOARDWE WILL NOT discharge, or otherwise discriminateagainstemployeesforgiving testimony atNLRBhearings.WE WILL NOT discharge or otherwise discriminateagainst employeesto try to discourage them or otheremployees from being or becoming members of theBakeryandConfectioneryWorkers'InternationalUnion of America, Local 12, or any other labororganization.WE WILL offer Romeo DeBartolome, Jr., his formerjob as line mechanic with all of his rights and anybackpay due.WE WILL NOT in any other way try to discourage youfrom becomingor being membersof the Bakery andConfectioneryWorkers'InternationalUnionofAmerica, Local 12.WE WILL notify Romeo DeBartolome, Jr., ifpresentlyserving intheArmed Forces of the UnitedStatesofhisrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.All our employees are free to become orremain unionmembers.DatedByBOYER BROS.,INCORPORATED(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they maycommunicatedirectlywith the Board'sRegional Office,1536 FederalBuilding,100 LibertyAvenue, Pittsburgh,Pennsylvania15222,Telephone412-644-2977.